                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:16-cv-00695-FDW-DCK


 BARONIUS PRESS, LTD.,                           )
                                                 )
                Plaintiff,                       )
                                                 )      AMENDED CASE MANAGEMENT
        vs.                                      )               ORDER
                                                 )            (JURY TRIAL)
 SAINT BENEDICT PRESS, LLC,                      )
                                                 )
                Defendant.                       )
                                                 )

       THIS MATTER is before the Court sua sponte after the reassignment of the case to the

Honorable Frank D. Whitney. This Order is intended to amend the scheduling order deadlines and

instructions in this case. Since the Court is, on its own, amending many of the deadlines contained

in Plaintiff’s Motion for Extension of Time of Scheduling Order Deadlines, (Doc. No. 70), that

Motion is hereby DENIED AS MOOT. Furthermore, because the Court is extending the

dispositive motion deadlines significantly, Plaintiff’s Motion for Summary Judgment, (Doc. No.

84), is hereby DENIED WITHOUT PREJUDICE.



                                    DEADLINES AT A GLANCE

               Expert Reports:
                      Plaintiff                              January 22, 2019
                      Defendant                              January 22, 2019
               Discovery Completion:                         February 12, 2019
               ADR:                                          February 26, 2019
               Dispositive Motions (filed):                  March 12, 2019
               Dispositive Motions (hearing):                June 3-14, 2019
               Pretrial Submissions:                         7 calendar days before FPC
               Final Pretrial Conference (FPC):              To be determined
               Trial Setting:                                Term beginning July 1, 2019



                                                1
1.       DISCOVERY

         a.       Deadline for Completion of All Discovery; Extensions. All discovery shall be

                  commenced or served in time to be completed by February 12, 2019. Pursuant to

                  Rule 29, the Court preauthorizes the parties to stipulate to the taking of discovery

                  beyond the discovery completion deadline provided that any such extension expires

                  not later than fourteen (14) calendar days prior to the scheduled trial term and a

                  joint stipulation memorializing the extension is filed on the record. 1 Otherwise,

                  discovery requests that seek responses or schedule depositions after the discovery

                  completion deadline are not enforceable except by Order of the Court for good

                  cause shown. If a party moves for an extension of time to respond to discovery

                  requests or to extend the discovery deadline, the result of consultation with

                  opposing counsel must be stated in the motion.

         b.       Expert Reports. Reports from retained experts under Rule 26(a)(2) shall be due

                  from both parties no later than January 22, 2019.

         c.       Responses to Interrogatories and Requests for Admission. Every response to an

                  interrogatory or request for admission, and every objection thereto, shall be

                  preceded by the original number and complete text of the corresponding

                  interrogatory or request for admission.

         d.       The Maintenance of Discovery Materials. Discovery materials are not to be filed

                  unless used to support or oppose a motion. All counsel are advised to consult Local

                  Civil Rule 26.2, which provides that while depositions, interrogatories, and requests

                  for admission, and responses thereto, must still be served on all parties, they are no


          1
            Stipulated extensions of the deadline for completion of all discovery will not alter the dates and deadlines
for filing, briefing, and hearing dispositive motions, nor do they provide grounds for a continuance of a trial setting.
                                                           2
     longer to be filed except upon Order of the Court. The parties are solely responsible

     for the preservation of any and all discovery materials they may generate.

e.   Protective Orders; Filings Under Seal. In order to avoid unnecessary delay in

     responding to discovery requests, the Court has adopted a standing protective order

     that is applicable to each case before the undersigned, subject to supplementation,

     modification, or vacatur, as the need may arise, upon motion of a party. See

     Standing Protective Order for Civil Cases Before the Honorable Frank D. Whitney,

     Miscellaneous No. 3:07-MC-47 (Doc. No. 3). Even with a protective order

     governing confidential documents in place, however, Court filings may be kept

     under seal only upon written motion of a party satisfying the requirements of Stone

     v. University of Maryland Medical System Corp., 855 F.2d 178, 180-81 (4th Cir.

     1988) and Local Civil Rule 6.1. Specifically, any motion to seal shall set forth: (i)

     a non-confidential description of the material sought to be sealed; (ii) a statement

     of reasons sufficient to overcome the public’s presumptive right of access; (iii) a

     statement as to why sealing is necessary (i.e., why there are no adequate alternatives

     to filing under seal); (iv) a statement as to the period of time the party seeks to have

     the material maintained under seal and as to how the matter is to be handled upon

     unsealing; and (v) supporting statutes, case law, or other authority.

f.   Motions to Compel. Consistent with the spirit, purpose, and explicit directives of

     the Federal Rules of Civil Procedure and this District’s Local Rules, the Court

     expects all parties (and counsel) to attempt in good faith to resolve discovery

     disputes without the necessity of court intervention. Failing this, the parties are




                                        3
                 required, within fourteen (14) calendar days after a discovery dispute arises,2 to

                 schedule and submit to an informal telephonic conference before the referral

                 magistrate judge (or the presiding district judge, if the magistrate judge is

                 unavailable prior to the expiration of the 14 days). The judicial officer presiding

                 over such a teleconference shall have jurisdiction to: (i) mediate the parties’ own

                 resolution of the dispute; (ii) make a summary legal determination on the merits of

                 the dispute, if appropriate; (iii) require the aggrieved party to file a written motion

                 to compel and/or set an abbreviated briefing schedule, if appropriate; and (iv) award

                 appropriate sanctions pursuant to Rule 37.

2.      ALTERNATIVE DISPUTE RESOLUTION

        a.       Method of ADR. The method of ADR required to be utilized in this case is

                 Mediated Settlement Conference

        b.       ADR Deadline. The deadline for completing ADR and filing a report on the results

                 is February 26, 2019.

        c.       Settlement Procedures. If at any time a settlement is reached it shall be reported

                 immediately to the Court, in writing, together with a realistic target date by which

                 the parties can have a formal stipulation of dismissal filed. Upon notification of

                 settlement, the Court will enter an Order nominally dismissing the case without

                 prejudice to the right of any party to reopen it should the settlement not be

                 consummated as contemplated.




         2
           This time limitation may only be extended with leave of Court for good cause shown, and failure to timely
submit to this procedure will result in the objection being deemed waived.

                                                         4
3.   MOTIONS

     a.   Motions Deadlines. All dispositive and other pretrial motions except for motions

          to continue and motions in limine shall be filed no later than March 12, 2019.

          Parties may not extend these deadlines by agreement and stipulated extensions of

          the deadline for completion of all discovery will not alter the motions deadline.

     b.   Proposed Form of Order. All pretrial motions other than motions made pursuant

          to Rules 12(b), 12(c), 23, 56, or 65(a) of the Federal Rules of Civil Procedure shall

          be accompanied at the time of filing with a proposed form of order stating the

          requested relief. Proposed orders shall be submitted to Chambers electronically, in

          Microsoft Word or Rich Text (RTF) format, utilizing the CyberClerk feature of

          CM/ECF.

     c.   Memoranda of Law; Requirements and Deadlines. All relevant portions of the

          Court’s Initial Scheduling Order remain in full force and effect (including the

          provisions regarding content of memoranda of law, attorney certifications, briefing

          schedules, computation of time, extensions, and objections to or reconsideration of

          a magistrate judge’s decision), except that the Court sets the following new word

          limits:

          i.        Unless prior permission has been granted, memoranda of law in support of

                    or in opposition to any discovery or evidentiary motion shall not exceed

                    3,000 words, and reply memoranda will not be permitted in discovery or

                    evidentiary disputes.

          ii.       Unless prior permission has been granted, memoranda of law in support of

                    or in opposition to any dispositive motion shall not exceed 6,000 words, and


                                             5
                           reply memoranda shall not exceed 2,000 words.

         d.       Exhibits. A copy of all exhibits upon which a party relies in support of or in

                  opposition to a motion shall be included as an “Appendix” or “Attachment” thereto

                  and filed with the Court. If a party’s exhibits aggregate to 25 or more pages, a

                  courtesy copy of the exhibits (bound, indexed, and tabbed for ease of reference)

                  shall be mailed or hand delivered to Chambers as soon as practicable after filing. 3

                  The Chambers address is: 195 Charles R. Jonas Federal Building, 401 West Trade

                  Street, Charlotte, NC 28202.

         e.       Hearings.

                  i.       Scheduling. Counsel should expect that the calendaring of dispositive

                           motions for hearing will be the general rule, not the exception, as an

                           accommodation for the Court’s strict page limits. In this case, oral

                           arguments on dispositive motions will be held between June 3-14, 2019,

                           unless, upon reviewing the briefs, the Court in its discretion deems oral

                           argument unnecessary. Deputy Clerk Candace Cochran (Tel: 704.350.7402)

                           will assist the Court and counsel in setting a specific time and date during

                           the designated week and should be counsel’s point of contact for that

                           purpose.

                  ii.      Procedure. Oral arguments shall be limited to fifteen (15) minutes per side,

                           but may be extended at the discretion of the presiding district judge. After

                           arguments are heard and before a ruling is issued, the parties will be



         3
           Exhibits that are under seal should be included in the exhibit notebook but should be clearly distinguishable
from the non-sealed exhibits (e.g., reproduced onto colored paper).

                                                           6
                  provided an opportunity to discuss settlement. Accordingly, counsel are

                  directed to have their clients or representatives with settlement authority

                  either present in the courtroom or readily available by telephone at the time

                  of hearing. Counsel are advised that the Court may elect to issue an

                  immediate decision on the record in open court in lieu of a written order,

                  and/or request the prevailing party to prepare a written draft order

                  memorializing the Court’s decision.

4.   PRETRIAL AND TRIAL PROCEDURES

     a.   Trial. This case shall be tried with a jury. Counsel should be prepared to proceed

          to trial at the first available mixed term of court commencing on or after July 1,

          2019.

     b.   Final Pretrial Conference. The Court shall determine the date of the final pretrial

          conference at the dispositive motions hearing. On or before the date of the final

          pretrial conference, counsel shall seriously revisit the possibility of settlement and

          be prepared at conference to inform the Court of the parties’ efforts.

     c.   Pretrial Submissions. The Court requires the following pretrial submissions to be

          jointly drafted and submitted to Chambers at least seven (7) calendar days prior to

          the final pretrial conference:

          i.      Jointly-Proposed Pretrial Order. This jointly-prepared and jointly-submitted

                  document shall contain:

                  (1)    A joint statement of the case, the purpose of which is to acquaint the

                         jury with the nature of the case. Unless the case is extremely

                         complex, this statement should not ordinarily exceed one page.


                                            7
                       (2)    Stipulations as to all issues of law or fact to which the parties can

                              agree for purposes of streamlining trial. If a party fails to stipulate

                              to a fact (e.g., the authenticity of a document) without articulating a

                              good faith basis for disputing it, the Court shall assess against that

                              party the opposing party’s costs (including the cost of subpoena

                              service, witness travel costs and fees, and reasonable attorney’s

                              fees) incurred in proving the fact at trial. See Fed. R. Civ. P.

                              37(c)(2).

                       (3)    A brief synopsis (no argument) of the legal or factual contentions

                              about which the parties have been unable to stipulate. Any advocacy

                              should be reserved for a trial brief which may be submitted as

                              provided in Paragraph 4(d) below.

                       (4)    A list of exhibits that each party may offer at trial (except those

                              offered solely for impeachment or cross-examination), numbered

                              sequentially; a brief description of the exhibit; any stipulations as to

                              authenticity or admissibility; and the basis for any objections. This

                              information shall be entered into a table in substantially the

                              following format (the last two columns should be left blank to be

                              completed by the courtroom clerk at trial):


Exh.   Description           Stipulation –   Stipulation –   Objections        Identified   Admitted
No.                          Authenticity    Admissibility                     By

1      Police Report         Yes             No              Hearsay

2      Draft of Contract     No              No              Foundation,
                                                             Relevance,
                                                             Parol Evidence

                                                  8
      (5)    Designations by volume, page and line of all portions of pleadings

             and discovery materials, including depositions, interrogatories, and

             requests for admission, that each party may offer at trial (except

             those offered solely for impeachment or cross-examination); cross-

             designations; a brief description of the substance of the designation;

             and the basis for any objections. This information should be entered

             into a similar table format as the exhibit list.

      (6)    A list of the names and addresses of all witnesses each party may

             offer at trial, together with a brief statement of what counsel

             proposes to establish by their testimony.

      (7)    A statement of the qualifications of any expert witness a party may

             offer at trial, unless the parties have stipulated to the qualifications

             of the expert witness as provided above.

ii.   Jointly-Proposed Voir Dire. The general procedures governing voir dire are

      set forth in the Court’s Standing Order Governing Jury Selection and

      Instruction in Civil Cases Before the Honorable Frank D. Whitney,

      Miscellaneous No. 3:07-MC-47 (Doc. No. 5). In addition to the Court’s

      standard voir dire, counsel may prepare and jointly submit a single

      compilation of voir dire questions sought to be asked, also noting the

      agreement or objection of other parties to each proposed question. Pursuant

      to Rule 47(a), the Court will ask prospective jurors only such of the

      proposed voir dire as it deems proper.


                                9
iii.   Jointly-Proposed Jury Instructions. The general procedures governing jury

       instruction are set forth in the Court’s Standing Order Governing Jury

       Selection and Instruction in Civil Cases Before the Honorable Frank D.

       Whitney, Miscellaneous No. 3:07-MC-47 (Doc. No. 5). Any objections to,

       or requests for modification or supplementation of, the Court’s pattern jury

       instructions must be made at this time or may be deemed waived. In addition

       to the Court’s generally-applicable pattern jury instructions, counsel should

       prepare and jointly submit a single compilation of proposed jury

       instructions that are narrowly tailored to the anticipated issues arising at trial

       (e.g., the elements of the claims and defenses at issue), subject to

       supplementation at the close of evidence, as necessary, as contemplated by

       Rule 51. Counsel shall identify and index each proposed instruction by

       number and heading, and support each proposed instruction with adequate

       legal authority. Where there is disagreement as to any instruction, this

       jointly prepared submission shall disclose the basis for a party’s objection

       and (if applicable) provide a proposed alternate instruction.

iv.    Exhibits. All proffered documentary exhibits (including designated portions

       of discovery materials), shall be electronically published through the

       multimedia technology available in the courtroom. Accordingly,

       immediately after submitting the jointly-proposed pretrial order, counsel

       shall submit to Chambers a CD-ROM containing the pertinent files (in

       JPEG or PDF format for documents and images and MPEG format for

       audio/video), named according to the corresponding exhibit number


                                  10
             assigned to the exhibit in the proposed pretrial order. These exhibit CD-

             ROMs are to be courtesy copies for the Court. Counsel should be aware that

             each party will bear sole responsibility for maintaining the actual exhibits

             offered by that party and admitted at trial.

     All working drafts of documents (e.g., the proposed pretrial order, voir dire, jury

     instructions) shall be submitted to Chambers electronically, in either Microsoft

     Word or Rich Text (RTF) format, utilizing the CyberClerk feature of CM/ECF.

     Submissions required to be made in a tangible medium (e.g., hard copies of papers

     and exhibits) must be sent so as to ensure their receipt in Chambers by the deadlines

     set forth herein.

d.   Motions In Limine and Trial Briefs. To the extent that contested issues of law

     and evidentiary objections can be anticipated in advance of trial, trial briefs and/or

     motions in limine, if appropriate, shall be filed on the Monday prior to the first day

     of the trial term during which the case has been calendared. Written responses shall

     be due on the Thursday prior to the first day of the trial term. Word limits for

     motions in limine shall be governed by Paragraph 3(c)(i) and word limits for trial

     briefs shall be governed by Paragraph 3(c)(ii).

e.   Video Depositions. If video depositions are taken and counsel intend to use them

     at trial, counsel are directed to resolve any objections and edit the video accordingly

     so that the video may be shown without interruption. Failure to do this prior to trial

     will result in objections being deemed to be waived.

f.   De Bene Esse Depositions. De bene esse trial depositions may not be taken outside

     of the discovery period without consent of all parties or leave of court upon a


                                       11
     showing: (i) that the deponent will be unavailable at trial for one of the reasons set

     forth in Rule 32(a)(3) and, if the reason for unavailability is that the witness resides

     outside of the Court’s subpoena power, that the party desiring the testimony has

     first made a good faith effort to obtain the voluntary attendance of the witness at

     trial; (ii) that the witness had not previously been deposed in a discovery deposition,

     or that exigent facts exist that would justify reopening the deposition; (iii) that the

     deposition can be scheduled at least fourteen (14) calendar days before the first day

     of the trial term during which the case has been calendared; and (iv) that no

     substantial and irremediable prejudice will result to an adverse party on account of

     the taking of the deposition.

g.   Trial Subpoenas. Counsel must subpoena all witnesses at least fourteen (14)

     calendar days before the first day of the trial term during which the case has been

     calendared. The Court may elect not to enforce subpoenas that have not been issued

     in compliance with this deadline or, if requested, may quash subpoenas that have

     not been issued in compliance with this deadline.

h.   Assessment of Jury Costs. Whenever a civil action scheduled for a jury trial is

     settled or otherwise disposed of in advance of the actual trial, the Court may assess

     all jurors’ costs (including Marshal’s fees, mileage reimbursement, and per diem

     fees) equally against the parties or otherwise may determine appropriate

     assessments, unless the Clerk’s office is notified at least one (1) full business day

     prior to the date on which the action is scheduled for trial or the parties establish

     good cause why the Court should not assess jury costs against them. When any civil

     trial is settled at trial in advance of a verdict, the Court likewise may make the same


                                       12
                           assessments unless the parties establish good cause why the Court should not do

                           so.

                      IT IS SO ORDERED.


Signed: November 5, 2018




                                                          13
